Citation Nr: 1452231	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bicipital tendinitis of the right shoulder.  

2.  Entitlement to an initial compensable rating for residuals of a tonsillectomy.  

3.  Entitlement to service connection for a bilateral knee disorder.  

4.  Entitlement to service connection for a bilateral ankle disorder.  

5.  Entitlement to service connection for residuals of a growth on the left wrist.  

6.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

7.  Entitlement to service connection for exercise-induced asthma, including as secondary to service-connected Bertolotti's syndrome with scoliosis.  



REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to February 2006.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2006 and June 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The Board remanded these claims in September 2011 for further development, including obtaining records from the Social Security Administration (SSA) and having the Veteran undergo VA compensation examinations reassessing the severity of his service-connected disabilities and for medical nexus opinions concerning the etiologies of his bilateral ankle disorder, bilateral knee disorder, left wrist growth, PFB, and exercise-induced asthma.  Regrettably, however, his claims for an initial compensable rating for his tonsillectomy residuals and for service connection for PFB and exercise-induced asthma, including as secondary to service-connected Bertolotti's syndrome with scoliosis, require even more development before being decided on appeal, so the Board is again remanding these claims to the RO via the Appeals Management Center (AMC) since the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the remaining claims of entitlement to an initial rating higher than 10 percent for the bicipital tendinitis of the right shoulder and service connection for a bilateral knee disorder, bilateral ankle disorder, and residuals of the growth on the left wrist.  


FINDINGS OF FACT

1.  The bicipital tendinitis of the Veteran's right shoulder is manifested by complaints of pain and some limited movement, but the restriction is not at the shoulder level, or lower, nor is there any ankylosis or impairment of the humerus, clavicle, or scapula.  

2.  The Veteran does not have current disabilities accounting for his complaints of bilateral (left and right) knee and ankle pain and has not at any point since filing these claims.  

3.  It equally is not shown that the Veteran's left wrist growth and associated residuals are a result of his service or date back to his service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the bicipital tendinitis of the right shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5024, 5099 (2014).  

2.  It is not shown the Veteran has bilateral knee or ankle disability, much less because of disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.3307, 3.309 (2014).

3.  The residuals of the growth on the Veteran's left wrist also are not shown to be the result of disease or injury incurred in or aggravated by his service or that may be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.3307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence that VA will obtain and of the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).

Here, to this end, the Veteran was provided this required notice and information in May 2006 and November 2007 letters, prior to the initial adjudication of his claims in the August 2006 and June 2008 rating decisions at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing or adjudication of his claims, certainly has not shown that any such error, even if committed, is unduly prejudicial, meaning outcome determinative of his claims, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102.

As specifically concerning the claim for a higher initial rating for the right shoulder disability, keep in mind this claim - like the others - arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this disability, which since has been granted.  He is challenging the initial evaluation assigned for this now service-connected disability.  The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  An SOC adjudicated this downstream claim after the Veteran had expressed his disagreement with the initial rating assigned for his awarded benefits.  Therefore, he has received all essential notice concerning this downstream claim, has had a meaningful opportunity to participate effectively in its development, and is not prejudiced by any technical notice deficiency along the way.

VA also has a duty to assist the Veteran in fully developing his claims, such as by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), VA records, identified private treatment records, and lay statements have been obtained and associated with his claims file for consideration.  These claims were previously remanded partly to obtain records from the SSA.  Those records since have been obtained and associated with the claims file, and therefore there has been compliance, certainly substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Also on remand, the Veteran was provided VA compensation examinations needed to decide these claims, and the reports of the evaluations provide descriptions of the histories of these disabilities at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the severities and etiologies of these claimed disabilities, particularly insofar as their alleged relationship with his military service, either directly, presumptively, or secondarily.  VA's duty to assist with respect to obtaining relevant records and examinations and medical opinions therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence needing to still be obtained in order to fairly decide the appeal of these claims.  He has been given ample opportunity to present evidence and argument in support of these claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of his appeal of these claims has been obtained and these claims are ripe for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

II.  Analysis of the Increased-Rating Claim for
Bicipital Tendinitis of the Right Shoulder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  


Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, in an initial-rating context, VA is tasked with assessing the severity of the disability since the filing of the claim, and if there have been variations then the rating has to be "staged."  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999).  

The Veteran is currently assigned a 10 percent rating for the bicipital tendinitis of his right shoulder under 38 C.F.R. § 4.71a, DCs 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5099 is used to identify musculoskeletal system disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  DC 5024 provides that tenosynovitis is to be rated on limitation of motion of the affected part as degenerative arthritis.  

Limitation of motion of the arm and shoulder is rated under 38 C.F.R. § 4.71a, DC 5201.  A higher 20 percent rating is warranted when motion of either arm is limited to shoulder level, a 30 percent rating when major arm motion is limited to midway between the side and shoulder level, and a 40 percent rating when major arm motion is limited to 25 degrees from the side.

In rating musculoskeletal disabilities of the extremities, a distinction is made between major (dominant) and minor extremities.  As the Veteran is right-handed, his right shoulder is the major extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).  


In May 2006, the Veteran was afforded a VA examination for his service-connected right shoulder disability.  He complained of occasional sharp pain in his right bicipital groove approximately three to four times per week when working overhead.  He admitted to using a heating pad as needed to alleviate the pain, but denied taking medication for it.  Physical examination of the right shoulder revealed mild tenderness to palpation at the bicipital group.  Range of motion testing reflected forward flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  The examiner noted that there were no additional limitations with repetition of movement of the right shoulder related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran was diagnosed with minimal bicipital tendinitis.  

The Veteran underwent a second VA examination for his service-connected right shoulder disability in October 2009.  He complained of pain in the anterior region of the right shoulder that increases with strenuous activity and cold weather.  He admitted to having nightly pain, as well as pain when lifting and reaching for objects.  The Veteran reported having stiffness in the right shoulder, along with flare-ups approximately several times a week that last for several hours.  However, he denied heat, redness, subluxation, and instability.  He informed the examiner that he has received treatment for his right shoulder by a chiropractor and given a home exercise program.  Upon physical examination of the Veteran, the examiner noted mild tenderness over the right bicipital groove and tenderness to palpation over the coracoid process.  There was also mild tenderness over the right acromioclavicular (AC) joint.  The Veteran displayed pain with abduction in the right shoulder and "speeds test" was positive.  Range of motion testing of the right shoulder showed forward flexion to 160 degrees, abduction to 160 degrees, internal rotation to 80 degrees, and external rotation to 90 degrees.  The examiner indicated that there was pain when performing flexion, abduction, and internal rotation.  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range of motion values were unchanged from baseline testing.  X-rays of the right shoulder were normal, and the examiner diagnosed the Veteran with right shoulder bicipital tendinitis.  

In January 2012, the Veteran was afforded his third VA examination for his service-connected right shoulder disability.  He reported continuing pain in his right shoulder and being under the care of a chiropractor two to three times a week for a year.  He denied having any flare-ups associated with his right shoulder.  
Range-of-motion testing of the right shoulder reflected flexion to 180 degrees with no objective evidence of painful motion and abduction to 180 degrees with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, the Veteran's right shoulder flexion was to 180 degrees and abduction to 180 degrees.  The examiner determined that there was no additional limitation in range of motion of the shoulder after repetitive-use testing or functional loss and/or functional impairment of the right shoulder.  The examiner reported pain on movement in right extremity.  Muscle strength testing was 5/5 or normal strength for right shoulder abduction and forward flexion.  There was no evidence of ankylosis of the glenohumeral articulation (shoulder joint), recurrent dislocation, or subluxation.  After review of x-ray testing results, the examiner concluded that the Veteran's bicipital tendinitis of the right shoulder has resolved with no objective evidence of any residuals.  

VA outpatient treatment records reflect continuing complaints of pain in the right shoulder, but no range-of-motion findings.  

Based on this evidence, a higher rating is not warranted for the Veteran's service-connected right shoulder disability.  There is no indication this service-connected right shoulder disability causes limitation of motion of the arm at the shoulder level (i.e., to just 90 degrees), or to midway between the side and shoulder level (i.e., to just 45 degrees), and thus, he is not entitled to a rating higher than 10 percent under DC 5201.  For him to be entitled to a greater 20 percent rating, at minimum the evidence would have to show limitation of motion of the arm at shoulder level, which, to reiterate, is essentially 90 degrees of abduction.  The medical and other evidence of record fails to show that the range of motion of his right arm is limited to shoulder level or lower.


During the three VA examinations mentioned - in May 2006, October 2009, and January 2012 - the Veteran demonstrated abduction to 180, 160, and 180 degrees, respectively, so far exceeding the 90-degree limitation required in DC 5201 for the next higher rating of 20 percent.  As such, he fails to meet the criteria for a schedular rating exceeding 10 percent for his right shoulder disability under this DC.

The Board additionally has considered whether, due to additional limitation of motion owing to pain, swelling, weakness, or premature or excess fatigability, the Veteran's disability picture more nearly approximates the next-higher 20 percent rating under DC 5201.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

In this regard, the Board acknowledges the Veteran's continuing complaints of painful motion of his right shoulder.  However, all three VA examiners concluded that there was no additional limitation in range of motion of this shoulder after repetitive-use testing or functional loss and/or functional impairment of this shoulder owing to this pain, that is, above and beyond the restriction indicated.  See the May 2006, October 2009 and January 2012 VA examination reports.  Thus, the Board finds that any functional impact of pain associated with the Veteran's service-connected right shoulder disability already has been contemplated in the 10 percent rating currently assigned since, based on the results of the 
range-of-motion testing, he would at most be entitled to the most minimum 0 percent rating were it not for consideration of this pain, therefore acknowledgement of it.

The Board also has considered evaluating the Veteran's right shoulder disability under all other potentially appropriate DCs.  But his right shoulder is not ankylosed since he demonstrated movement of this shoulder in all planes of excursion during his May 2006, October 2009, and January 2012 VA examinations.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The record on appeal equally is devoid of any competent and credible indication of impairment of the humerus, clavicle, or scapula.  Thus, DCs 5200, 5202, and 5203 are not for application in this case, either.

In adjudicating this claim for a higher initial rating for this right shoulder disability, the Board as well has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology (e.g., chronic pain, consequent limitation of motion, etc.).  This disability does not result in any impairment or symptoms falling so far outside the Rating Schedule as to render it inadequate to properly evaluate this disability.  Consequently, referral of this claim for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  

III.  Analysis of the Service-Connection Claims

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein, meaning chronically (permanently) worsened beyond its natural progression.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently-claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Just, as well, laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Bilateral Knee and Bilateral Ankle Disorders

The Veteran's service treatment records (STRs) reflect complaints and treatment of knee and ankle-related problems or issues.  In November 1999 and May 2001, he was treated for left ankle pain.  In August 2001, he reported to sick call complaining of right knee pain.  The diagnosis was chronic right knee disorder.  According to a May 2005 report of medical history, he reported having swollen or painful joints and knee trouble.  He indicated that he had pain in his knees, which had resulted in him wearing a knee brace.  He also stated that his knee gave out.  The examining physician noted the Veteran's reports of right knee giving out more than the left knee and using a cane for ambulatory purposes.  

So there is no disputing the Veteran had relevant complaints during his service and indication of underlying disability.  His military service ended in February 2006.

In May 2006, so just some 3 months later, the Veteran was provided a VA compensation examination in response to his claims of entitlement to service connection for bilateral knee and bilateral ankle disorders.  After reviewing the claims file and physical-examination testing, however, the VA examiner determined that no diagnosis could be given for the bilateral ankle complaints because results of the evaluation had revealed normal ankles.  As concerning the knees, the examiner diagnosed retropatellar pain syndrome with residuals.


More recently, in January 2012, the Veteran again underwent a VA examination for his claimed bilateral knee and bilateral ankle disorders.  After reviewing the claims file and physical-examination testing, the VA examiner again concluded that no diagnosis could be given to the Veteran's bilateral ankle disorder since examination testing again had reflected normal ankles.  Similarly, the VA examiner also determined that no diagnosis could be given to the Veteran's claimed bilateral knee disorder, either, because evaluation results equally showed normal knees with no residuals indicative of actual disability.

The Board is mindful of the May 2006 diagnosis of retropatellar pain syndrome as well as the VA outpatient treatment records reflecting diagnoses of arthralgia of the knees and ankles.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, arthralgia and retropatellar pain syndrome do not constitute diagnoses for compensation purposes.  

In the absence of underlying disabilities of the knees and ankles, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).

Should the Veteran obtain this required evidence indicating he has the necessary underlying diagnoses confirming the presence of current disability referable to his knees and ankles, at least at some point since the filing of these claims or contemporaneous thereto, he is invited to refile these claims.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  And this, as explained, means showing something more than mere pain experienced.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

To reiterate, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In McClain, the Court held that a service-connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

Despite being twice asked, the VA compensation examiners disputed the notion the Veteran has ratable disability involving his knees and/or ankles.  Accordingly, and unless and until there is equally probative evidence suggesting otherwise, the Board finds that the preponderance of the evidence is against these claims, so the benefit-of-the-doubt doctrine does not apply and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of the Growth on the Left Wrist

The Veteran's STRs reflect no complaints, treatment, or diagnoses of a growth on his left wrist or any consequent residuals.

After discharge from service in February 2006, treatment records show a ganglion cyst.  Specifically, a VA outpatient treatment note dated in February 2008 indicates the Veteran was seen by a plastic surgeon in July 2007 for his left dorsal wrist ganglion, and surgery was scheduled for September 2007.  However, the surgery had to be cancelled.  In August 2009, the Veteran reported to his local VA outpatient treatment facility with complaints of a ganglion cyst on his left wrist causing radiating pains up his middle, ring, and pinky fingers.  He further added that his fingers got numb in his right hand.  After physical-examination testing, the evaluating VA physician determined the Veteran would benefit from a right wrist brace.  Treatment records thereafter show the ganglion cyst was surgically removed from the left wrist in March 2011.

As to the time of onset of the ganglion cyst, the Veteran indicated during his January 2012 VA compensation examination that he had noticed the ganglion cyst on the dorsum of his left wrist "[a]fter discharge from [the] military . . . ." in 2006 or 2007.  And after reviewing the claims file and physical examination of the Veteran, the VA examiner diagnosed a residual scar, status post removal of the ganglion from the left wrist joint in March 2011.  He concluded that an opinion on etiology and time of onset could not be reached without resorting to speculation.  He explained that the STRs failed to show any evidence of the ganglion cyst, and the Veteran admitted during the examination that he only had noticed a growth on his left wrist after his discharge from service.  The examiner indicated there is no objective evidence of a claimed condition onset in the military or shortly within a year after discharge from service, and there is speculation as to whether there is a relation between the residuals of the cyst and the Veteran's military service.  


Thus, although the first element of service connection has been satisfied (i.e., a current disability), the second element has not been met because the STRs contain no evidence of complaints, treatment, or diagnosis of a ganglion cyst or consequent residuals.  Additionally, and perhaps even more importantly, the Veteran himself admitted during his January 2012 VA examination that the onset of his ganglion cyst had occurred after his discharge from service rather than during.

Notwithstanding the lack of evidence of relevant disease or injury during his service, service connection still may be granted if the evidence, including that pertinent to service, establishes this disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Here, though, the third element of service connection has not been met, as there is no competent and credible evidence or opinion that has been entered into the record linking or relating the excised ganglion cyst on the Veteran's left wrist to his period of active service.  As previously mentioned, after the January 2012 VA examination, the examiner concluded that an opinion regarding the etiology of the ganglion cyst on this wrist and associated residuals could not be reached without resorting to mere speculation.  But the examiner did not just leave his response at that.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, this VA examiner went on to explain that the STRs failed to show any indication of the ganglion cyst, and, indeed, the Veteran himself had admitted during his VA compensation examination that he only had noticed this growth on his left wrist after his discharge from service.  The VA examiner observed there is no objective evidence of this claimed condition's onset during the Veteran's time in the military or even shortly within a year after his discharge from service, so this is the reason this examiner would have had to speculate over whether there is a relationship between the residuals of the cyst and the Veteran's military service.  This examiner therefore provided the required level of explanation, even accepting that he could not comment more definitively.

The only opinion purporting to make such a connection comes from the Veteran, himself.  But as a layman, he simply does not have the requisite medical knowledge or expertise to render a probative (competent and credible) opinion on the origins or etiology of this condition, especially in terms of its alleged correlation with his military service.  His unsubstantiated lay statements in this regard are not competent evidence.  

In short, then, although there is no disputing he had a ganglion cyst on his left wrist, albeit that since has been surgically removed, there is no evidence of this claimed disorder at any time during his service (even by his own admission) or even shortly after the conclusion of his service, and there equally is no medical evidence of a nexus between his service and this claimed disorder.  Accordingly, service connection cannot be granted for this disorder since the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt concerning this to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The claim for an initial rating higher than 10 percent for the bicipital tendinitis of the right shoulder is denied.  

The claim of entitlement to service connection for a bilateral knee disorder is denied.  

The claim of entitlement to service connection for a bilateral ankle disorder is denied.  

The claim of entitlement to service connection for residuals of the growth (ganglion cyst) on the left wrist is denied.


REMAND

Unfortunately, still further development is warranted regarding the remaining claims that also are on appeal.  The Board previously remanded the claims for a VA examination reassessing the severity of the Veteran's service-connected tonsillectomy residuals and for an additional VA examination and nexus opinion regarding the etiologies of his PFB and exercise-induced asthma, including insofar as whether it is secondary to his service-connected Bertolotti's syndrome with scoliosis.  A VA respiratory examination for the service-connected tonsillectomy residuals was requested in November 2011.  See the November 2011 Compensation and Pension (C&P) Exam Inquiry report.  However, according to the January 2012 VA examination report, the examiner noted there was no then current objective evidence of this claimed disability by record review and by exam.  The examiner added that a specialty worksheet and medical opinion therefore were not indicated.  This response is insufficient, however, as there are no clinical findings reported from the examination the examiner stated to have provided.


Turning next to the service-connection claim for exercise-induced asthma, an examination was performed on remand in January 2012.  The January 2012 VA examiner determined there was no objective evidence of this claimed disability and, as such, a medical nexus opinion was not provided because there was no indication of any present-day disability to relate or attribute to the Veteran's service, including by way of a service-connected disability.  However, the VA examiner diagnosed mild restrictive lung disease, yet provided no etiological opinion concerning the origins of this disability in relation to the Veteran's service.  Additionally, post-service treatment records reflect a diagnosis of asthma and the Veteran being treated with a corticosteroid for asthma.

Finally, with regards to the claim for service connection for PFB, the January 2012 VA examiner determined there was no evidence of PFB or shaving bumps on physical examination.  But he diagnosed acne, albeit affecting less than 40% of the Veteran's face and neck and diseases of the hair and hair follicles and, yet, provided no etiological opinion regarding the origins of these diagnoses disabilities in relation to the Veteran's military service.

Because the examiners did not comply with the remand instructions concerning these claims, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA examination assessing the severity of his service-connected tonsillectomy residuals.  The examiner must review the claims file, including a copy of this decision and remand, and must note that review in the report.  All necessary tests and studies should be accomplished, unless found to be medically inadvisable, and all clinical findings reported in detail.  The examiner is specifically requested to address whether the tonsillectomy residuals result in hoarseness with inflammation of cords or mucous membrane or whether there is hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  If testing to establish the presence of any of these symptoms is needed and the testing is medically inadvisable, the examiner should state whether these symptoms are otherwise shown by the existing evidence.

2.  Also schedule an appropriate VA examination for the Veteran's claimed pseudofolliculitis barbae (PFB).  The claims file should be made available to the examiner, and the examiner should indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  Following completion of the examination and review of the claims file, the following should be addressed:

(a) The examiner must provide a diagnosis for each identified disability involving disease of the hair and hair follicles.  

(b) In regards to each identified disorder, the examiner should indicate the likelihood (likely, as likely as not, or unlikely) the disorder began during the Veteran's active military service from October 1998 to February 2006 or is otherwise related or attributable to any incident of his service or dates back to his service.  


The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  As well, schedule an appropriate VA examination for the claimed exercise-induced asthma.  The claims file should be made available to the examiner, and the examiner should indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  Following completion of the examination and review of the claims file, the following should be addressed:

(a) The examiner must provide a diagnosis for each identified lung disorder, including asthma.  

(b) In regards to each identified disorder, the examiner must indicate the likelihood (likely, as likely as not, or unlikely) the disorder began during the Veteran's active military service from October 1998 to February 2006 or is otherwise related or attributable to any incident of his service or dates back to his service.  The examiner must also provide an opinion as to whether the identified lung disorder alternatively was caused or is being aggravated (meaning chronically worsened beyond normal progression) by the service-connected Bertolotti's syndrome with scoliosis.  

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

*The examiner therefore must be certain to address both direct and secondary service connection.

4.  Ensure the examination reports contain this requested information and any other needed to address the severity and etiologies of these remaining disabilities that also are being claimed.  If not, take corrective action.  38 C.F.R. § 4.2.  

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


